Name: Commission Implementing Regulation (EU) NoÃ 1114/2011 of 4Ã November 2011 repealing Regulation (EC) NoÃ 601/2008 on protective measures applying to certain fishery products imported from Gabon and intended for human consumption Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: fisheries;  Africa;  deterioration of the environment;  iron, steel and other metal industries;  international trade;  health;  trade
 Date Published: nan

 5.11.2011 EN Official Journal of the European Union L 288/23 COMMISSION IMPLEMENTING REGULATION (EU) No 1114/2011 of 4 November 2011 repealing Regulation (EC) No 601/2008 on protective measures applying to certain fishery products imported from Gabon and intended for human consumption (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b) thereof, Whereas: (1) Commission Regulation (EC) No 601/2008 (2) applies to certain fishery products originating in Gabon and intended for human consumption. It provides for laboratory checks on each consignment of such fishery products to ensure compliance with the relevant limit values for heavy metals and sulphites, respectively, that are laid down in Commission Regulation (EC) No 1881/2006 of 19 December 2006 setting maximum levels for certain contaminants in foodstuffs (3) and in European Parliament and Council Directive 95/2/EC of 20 February 1995 on food additives other than colours and sweeteners (4). These protective measures were taken after a Community inspection in 2007 revealed significant shortcomings in Gabons monitoring system. (2) The Food and Veterinary Office carried out a follow-up inspection in Gabon in July 2010 to evaluate the monitoring system in place governing the production of fishery products intended for export to the Union. The inspection team observed improvements in legislation, official control procedures and laboratory performance. A number of recommendations were made that were subsequently addressed by Gabon. In addition, pre-export controls carried out in Gabon now provide appropriate guarantees to allow imports of fishery products, intended for human consumption, into the Union. (3) Since the checks provided for in Regulation (EC) No 601/2008 are no longer necessary that Regulation should be repealed. (4) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 601/2008 is repealed. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 165, 26.6.2008, p. 3. (3) OJ L 364, 20.12.2006, p. 5. (4) OJ L 61, 18.3.1995, p. 1.